                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ADRIAN GRANT,

       Plaintiff,

v.                                                                Case No: 8:18-cv-769-T-36CPT

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.
                                              /

                                            ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on June 6, 2019 (Doc. 24).               In the Report and

Recommendation, Magistrate Judge Tuite recommends that the Commissioner’s decision be

affirmed. All parties were furnished copies of the Report and Recommendation and were afforded

the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 24) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     The decision of the Commissioner of the United States Social Security

               Administration is AFFIRMED.
       (3)    The Clerk is directed to terminate all pending motions, enter Judgment in favor of

              the Defendant and close this case.

       DONE AND ORDERED at Tampa, Florida on June 21, 2019.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                               2
